DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 8-11, 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al., U. S. Patent Application No. 2016/0199707, in view of Boone, U. S. Patent Application No. 2005/0049081, and in further view of Nakano U.S. Patent Application As to Claim 1, Cole teaches a golf club head comprising a body comprising a heel end, a toe end, a crown, a sole, a front end (front surface), and a rear end (rear surface), paragraph 0051, which define an interior cavity, paragraph 0060.   The interior cavity may comprise an internal surface which extends along the heel end, the toe end, the crown, the sole, the front end, and the rear end, paragraph 0060.  Cole teaches first and second ribs protruding from the internal surface, each rib having first and second ends, with the second end being opposite the first, paragraph 0065 and see Figures 2 and 3.  It is inherent that protruding ribs have a height orthogonal to the internal surface.  Cole discloses a plurality of ribs, see Figure 2, but Cole is silent as to ribs varying in height from a first end to a second end and as to ribs being placed so as to comprise connecting ribs.  Boone teaches a golf club head having first and second ribs (fins) protruding from an internal surface (interior of crown), paragraph 0042.  First rib height and second rib height may vary from a first end to a second end of each rib, paragraph 0042 and see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Cole with ribs of varying height from first to second ends, as taught by Boone, to provide Cole with specifically shaped ribs, to yield the predictable result of facilitating the customization of energy transfer into a ball.  Nakano teaches that a golf club head may comprise first and second ribs (20, 22) protruding from an internal surface, paragraph 0051 and see Figure 3.  The club head may further include a connecting rib (24 center portion) extending between the first and second ribs connecting them together, paragraph 0064.  It is inherent that the connecting rib has a height measured orthogonal to the internal surface.  The connecting rib comprises a first end connected with the first rib and a second end connected with the second rib, see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Cole, as modified, with a connecting rib extending between In re Japikse, 86 USPQ 70 (CCPA 1950).          Cole, as modified, discloses the claimed invention except for providing varied height of the connecting rib and except for indicating that the connecting rib may be integrally formed with the first and second ribs.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the connecting rib with varying height between first and second ends, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide an integral first rib, connecting rib, and second rib, since it has been held that use of one piece construction In re Larson, 340 F. 2d 965,968, 144 USPQ 347, 349 (CCPA 1965).  

    PNG
    media_image1.png
    552
    588
    media_image1.png
    Greyscale

  As to Claims 3 and 13, Cole teaches that the club head body front end may comprise a strikeface, paragraph 0054.  Boone teaches that ribs may comprise side ribs, as discussed above, and that ribs may be offset from a strikeface (12), paragraph 0042 and see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Cole, as modified, with ribs offset from the strikeface, as taught by Boone, to provide Cole, as modified, with unhampered flexing of the strikeface, to yield the predictable result of improving resiliency In re Japikse, supra.   As to Claims 5, 6, 15, and 16, Cole, as modified, discloses the claimed invention except for indicating that the first and second side ribs may be located in the space within 0.5 inch from the crown apex or within 0.5 inch away from the bottommost plane of the sole.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first and second side ribs within the spaces as claimed, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 8, Nakano teaches that the first and second ends of the connecting rib may be offset from the front end of the club head by an approximately equal distance, see drawing above.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first and second ends of the connecting rib at an approximately equal distance from the front end, as taught by Nakano, to provide Cole, as modified, with a known substitute arrangement of the connecting rib.  Cole, as modified, discloses the claimed invention except for indicating that the distance between the front end and each of the first and second ends of the connecting rib may be equal.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first and second ends of the connecting rib at equal distances from the front end, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claims 9 and 10, Cole, as modified, discloses the claimed invention except for arranging the first end of the connecting rib closer to the front end than the second end, where the first end is located near In re Japikse, supra.  As to Claim 11, Cole, as modified by Boone and Nakano, is applied as in Claim 1, with the same obviousness rationales being found applicable.  Cole, as modified, discloses the claimed invention except for providing a second connecting rib in addition to the connecting rib of Claim 1, being considered to be a first connecting rib and except for arranging the first and second connecting ribs as claimed.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a second connecting rib extending between the first and second ribs to connect them together, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, it would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first and second connecting ribs with the first being closer to the front and with the first and second connecting ribs being arranged in parallel, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.  As to Claim 18, Nakano, together with the cited case law, is applied as in Claim 1, with regard to a connecting rib having first and second ends integrally formed with respective first and second ribs, the first connecting rib being considered as a counterpart to the connecting rib.  The examiner finds that the case law applied in Claim 10 is equally applicable to support a finding of obviousness with regard to arranging the first end of the first connecting rib near the heel end and the second end of the first connecting rib near the toe end.  As to Claim 19, Nakano, together with the cited case law, is applied as in Claim 8, with the first connecting rib being considered to be a counterpart to the As to Claim 20, The cited case law is applied as in Claim 9, with the first connecting rib being considered to be a counterpart to the connecting rib.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole, in view of Boone and Nakano, as applied to claim 1 above, and further in view of DeMille et al., U. S. Patent No. 8,979,671.  Cole, as modified, substantially shows the claimed limitations as discussed above.  Cole, as modified, is silent as to a sole internal structure configured to receive a weight.  DeMille teaches that a club head may be provided with a sole internal structure (80) configured to receive a sole weight (weight receiving region) wherein a first rib (120) and a second rib (150) are connected to the sole internal structure, Col. 5, ln. 30-35 and Col. 8, ln. 17-25.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Cole, as modified, with a sole internal structure configured to receive a sole weight and at least one of a first and second rib being connected to the sole internal structure, as taught by DeMille, to provide Cole, as modified, with a supported structure of the club head body, to yield the predictable result of providing a weight port with structural integrity.  
Response to Arguments
Applicant's arguments filed 11 March 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner maintains the position that the failure of Boone to teach a connecting rib does not overcome a rejection based on the combination of the teaching of a primary reference with the teaching of Nakano, with 
In response to applicant’s argument that Nakano does not teach a connecting rib terminating in ends integral with the first and second ribs, the examiner maintains the position that Nakano teaches a connecting rib, being the portion extending between the first and second ribs, as discussed in the office action, and that the presence of additional ribs extending further does not obviate the disclosure of the connecting rib extending between the first and second ribs.  Further, the examiner maintains the position that the cited case law supports a finding of obviousness with regard to forming the construct of first and second ribs connected by a connecting rib, as an integral part and that case law supports a finding of obviousness with regard to varying height of the connecting rib, particularly in light of the disclosure of Boone regarding ribs of varying height on an internal surface of a club head.  
In response to applicant's argument that the cited prior art does not teach that the ribs may provide a means for improving sound and/or vibrations, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner maintains the position that the combined teaching of the prior art discloses the structural features of the claimed invention and that cited case law meets the claim limitations related to the particular arrangement of the features within the club head.  The file record does not provide evidence of criticality associated with specific arrangements of the features. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner maintains the position that the treatment of Claims 7 and 17, citing the DeMille reference, is based on a combination of the teaching of the cited references, as discussed above and the failure of the DeMille reference to teach all claim limitations does not overcome a rejection based on the combination of teaching.  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        23 March 2022